Campbell, C. J.,
delivered the opinion of the court.
In Mount v. The State, 7 S. & M. 277, it appeared that the defendant was the keeper of a hotel and had leased rooms to gamblers who carried on their gaming in these rooms under circumstances justifying the belief that he knew of it, and he was held properly convicted under § 12, p. 944, Hutch, code, then in force, and nearly the same as § 2848 of our present code.
But the facts of this case are widely different from those in the case before us for decision. This defendant was not owner, lessee or occupant, in the meaning of the law, of the building in which the gaming was carried on. He had assigned the term as to the upper story, and had no connection with it or control over it, and could not be held to be guilty under § 2848.
The case cited in the opinion, in Mount v. State, shows that the controlling reason for holding Mount guilty was his knowingly permitting rooms in his hotel, over which he had control as landlord, to be used for a time in violation of law.

Reversed and remanded.